UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 May 19, 2010 Date of report (Date of earliest event reported) Universal Insurance Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33251 65-0231984 (State or other jurisdiction of incorporation or organization) (Commission file number) (IRS Employer Identification No.) 1110 W. Commercial Blvd. Suite 100, Fort Lauderdale, Florida 33309 (Address of Principal Executive Offices) Registrant’s telephone number, including area code:(954) 958-1200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). ITEM 5.07Submission of Matters to a Vote of Security Holders Universal Insurance Holdings, Inc.’s (“Company”) 2010 Annual Meeting of Stockholders (“Annual Meeting”) was held on May 19, 2010.The following are the results of the voting on the proposals submitted to stockholders at the Annual Meeting. Proposal No. 1:Election of Directors.The following individuals were elected to the Company’s Board of Directors by the holders of Series M Preferred Stock, voting separately as a series: Name For Withheld Broker Non-Votes Bradley I. Meier –– –– Norman M. Meier –– –– The following individuals were elected to the Company’s Board of Directors by the holders of Common Stock, Series M Preferred Stock and Series A Preferred Stock, voting together as one class: Name For Withheld Broker Non-Votes Ozzie A. Schindler Reid J. Slogoff Sean P. Downes Joel M. Wilentz Michael Pietrangelo Proposal No. 2:The Proposal to ratify the appointment of Blackman Kallick LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010 was approved. For: Against: Abstain: SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 20, 2010 UNIVERSAL INSURANCE HOLDINGS, INC. /s/ James M. Lynch James M. Lynch Chief Financial Officer
